Citation Nr: 1511211	
Decision Date: 03/17/15    Archive Date: 03/27/15

DOCKET NO.  12-17 903A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for perforation of the right eardrum (tympanic membrane).  

3.  Entitlement to service connection for carpal tunnel syndrome of the right upper extremity.  

4.  Entitlement to service connection for residuals of a cervical strain.  

5.  Entitlement to service connection for scoliosis with degenerative disc disease of the lumbar spine.  

6.  Entitlement to an initial compensable rating for herpes simplex virus (HSV-1).  

REPRESENTATION

Appellant represented by:	Minnesota Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from January 1987 to June 1995.  

This appeal to the Board of Veterans' Appeals (Board/BVA) originated from a January 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

In June 2014, as support for these claims, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of the proceeding is of record.  In a pre-hearing conference, also reaffirmed at the outset of the hearing, the Veteran withdrew her claim of entitlement to service connection for bilateral hearing loss.  So the Board is summarily dismissing this claim.  See 38 C.F.R. § 20.204 (2014).

The claim for an initial compensable rating for the HSV-1 requires further development before being decided on appeal, so the Board is remanding this claim to the Agency of Original Jurisdiction (AOJ).  Whereas the Board, instead, is going ahead and deciding the remaining claims for service connection for perforation of the right eardrum, carpal tunnel syndrome of the right upper extremity, residuals of a cervical strain, and scoliosis with degenerative disc disease of the lumbar spine.


FINDINGS OF FACT

1.  Prior to the promulgation of a decision in this case, the Veteran indicated at the outset of her June 2014 videoconference hearing that she is withdrawing her claim for service connection for bilateral hearing loss.  

2.  The Veteran does not have a current disability accounting for her complaints of a perforation of her right eardrum (tympanic membrane) and has not at any point since filing this claim.  

3.  She also does not have a current disability accounting for her complaints of carpal tunnel syndrome of her right upper extremity and has not at any point since filing this other claim.  

4.  It is not shown she has chronic residuals of a cervical strain because of her service.  

5.  There is clear and unmistakable evidence she had a lumbar spine disorder even when beginning her military service and clear and unmistakable evidence her service did not permanently worsen it.  



CONCLUSIONS OF LAW

1.  The criteria are met for withdrawal of the substantive appeal concerning the claim for service connection for bilateral hearing loss.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).

2.  It is not shown that the Veteran has disability owing to perforation of her right eardrum (tympanic membrane), much less because of disease or injury incurred in or aggravated by her active military service or that may be presumed to have been incurred during her service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2014).

3.  It is not shown she has carpal tunnel syndrome of her right upper extremity, much less because of disease or injury incurred in or aggravated by her active military service or that may be presumed to have been incurred during her service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2014).

4.  The criteria are not met for service connection for residuals of a cervical strain.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2014).

5.  The Veteran's pre-existing lumbar spine disorder was not aggravated during or by her service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.306 (2014).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Claim

Under 38 U.S.C.A. § 7105 (West 2014), the Board may dismiss an appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal (VA Form 9 or equivalent statement) may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2014).  

Here, in a pre-hearing conference and subsequently affirmed at the outset of the June 2014 videoconference hearing before the Board, so prior to the promulgation of a decision in this case, the Veteran indicated that she is withdrawing her claim for service connection for bilateral hearing loss.  Consequently, there remain no allegations of errors of fact or law for appellate consideration concerning this claim.  Accordingly, the Board does not have jurisdiction to review this claim and it is dismissed.  

II.  The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, including apprising her of the information and evidence VA will obtain versus the information and evidence she is expected to provide.  38 C.F.R. § 3.159 (2014).  


The Veteran was provided this required notice and information for establishing her entitlement to service connection for her claimed disabilities in an October 2010 letter, prior to the initial adjudication of her claims in the January 2011 rating decision at issue, so in the preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  Therefore, VA has satisfied its duty to notify her concerning these claims. 

VA also has a duty to assist the Veteran with these claims by obtaining all potentially relevant records and providing an examination or obtaining a medical opinion when needed to assist in making a decision on the claims.  Here, to satisfy this additional obligation, the Veteran's service treatment records (STRs) and post-service VA records have been obtained and associated with the claims file for consideration.  

She was also afforded VA examinations for her service-connection claims, which contain opinions regarding the etiologies of these claimed disabilities, including especially in terms of any potential relationship with her military service.  Therefore, VA's duty to assist with respect to obtaining all relevant records, examinations, and opinions has been met.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Finally, as already alluded to, the Veteran also testified at a videoconference hearing before the Board.  The hearing was in compliance with proper procedure as the presiding VLJ, the undersigned, explained the issues, focused on the elements necessary to substantiate the claims, and sought to identify any further development that was required to help substantiate them.  Neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conducting of the hearing.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).


Indeed, the Board held the record open for an additional 60 days following the hearing to allow the Veteran time to obtain and submit supporting medical or other evidence.  So she has had ample opportunity even since her hearing to provide additional evidence tending to substantiate her claims.

The Veteran and her representative have not made the RO or Board aware of any additional evidence still needing to be obtained in order to fairly decide these claims and that is obtainable.  They have been given ample opportunity to present evidence and argument in support of these claims, including as mentioned during the hearing and even since.  Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the appeal of these claims has been obtained and they are ripe for appellate review.  VA has complied with all procedural due process requirements.  See 38 C.F.R. § 3.103 (2014).  

III.  The Merits of the Service-Connection Claims

Service connection may be established for disability resulting from personal injury sustained or disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition, meaning for a chronic (permanent) worsening of the condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  Service connection may be granted for any disease diagnosed after discharge from service, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing entitlement to service connection generally requires having:  (1) competent and credible evidence of current disability; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a correlation ("nexus") between the disease or injury in service and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Under 38 C.F.R. § 3.303(b), claims for certain chronic diseases - namely those listed in 38 C.F.R. § 3.309(a) - benefit from a somewhat more relaxed evidentiary standard.  See Walker v. Shinseki, 708 F.3d. 1331, 1339 (Fed. Cir. 2013) (holding that "[t]he clear purpose of the regulation is to relax the requirements of § 3.303(a) for establishing service connection for certain chronic diseases.").  When a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to causes unrelated to service ("intercurrent causes").  38 C.F.R. § 3.303(b).  In order to establish the existence of a chronic disease in service, the evidence must show a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Id.  Thus, the mere manifestation during service of potentially relevant symptoms does not establish a chronic disease at that time unless the identity of the disease is established and its chronicity may not be legitimately questioned.  Id.  If chronicity in service is not established, then a showing of continuity of symptoms after discharge is required to support the claim.  Id. 

A Veteran is presumed to have been in sound condition when examined, accepted and enrolled in service, except for defects noted at the time of entrance, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  
38 U.S.C.A. §§ 1111, 1132.


According to 38 C.F.R. § 3.304(b), the term "noted" denotes only such conditions that are recorded in examination reports.  A history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions but will be considered together with all other material evidence in determinations as to inception.  38 C.F.R. § 3.304(b)(1); Crowe v. Brown, 7 Vet. App. 238 (1994).  

If a preexisting disability is noted upon entry into service, the Veteran may not bring a claim for service connection for that disability on a direct-incurrence basis, only instead a claim for aggravation of the disability during or as a result of her service.  But in this circumstance, the provisions of 38 C.F.R. § 1153 apply and she has the burden of establishing aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994); see also 38 C.F.R. § 3.306.  

To rebut the presumption of soundness, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that it was not aggravated by service.  See VAOPGCPREC 3-2003 (July 16, 2003); see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004) (holding that VA, rather than the claimant, bears the burden of proving that a disability preexisted service and was not aggravated therein); 70 Fed. Reg. 23,027, 23,029 (May 4, 2005) (applies to claims pending on or filed after May 4, 2005).  

A preexisting disease will be considered to have been aggravated by military service when there is an increase in disability during such service, unless there is a specific finding that the increase is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  The presumption of aggravation applies only when pre-service disability increases in severity during service.  Beverly v. Brown, 9 Vet. App. 402, 405 (1996).  Mere temporary or intermittent flare-ups of a preexisting injury or disease are insufficient to be considered aggravation unless the underlying condition, as contrasted to symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 306 -07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).  But clear and unmistakable evidence is required to rebut the presumption of aggravation when the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).  A claimant is not required to show that the disease or injury increased in severity during service before VA's duty under this rebuttal standard attaches.  Cotant v. Principi, 17 Vet. App. 116 (2003).

That said, aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  See also Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) (holding that evidence of a temporary flare-up, without more, does not satisfy the level of proof required of a non-combat Veteran to establish an increase in disability).  

Independent medical evidence generally is needed to support a finding that the pre-existing disorder increased in severity during service beyond its natural progression.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  The presumption of aggravation applies where there was a worsening of the disability in service, regardless of whether the degree of worsening was enough to warrant compensation.  Browder v. Derwinski, 1 Vet. App. 204, 206-207 (1991).  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  Layno v. Brown, 6 Vet. App. 465 (1994).  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis, or; (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death). 

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is incapable of opining on matters requiring medical knowledge.  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).


That said, laypersons also have been found not competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever); Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a Veteran's lay belief that his schizophrenia had aggravated his diabetes and hypertension was not of sufficient weight to trigger VA's duty to seek a medical opinion on the issue).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see also Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 


The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  

Perforation of the Right Eardrum (Tympanic Membrane) and Carpal Tunnel Syndrome of the Right Upper Extremity

During the June 2014 Board hearing, the Veteran testified that during her military service her right eardrum burst while stationed in England.  She explained that she fainted and was treated at a local hospital.  Since that time, she stated that she has had constant ringing in her ears, pain in her right ear especially, problems driving due to loud noises, and a feeling of walking sideways.  She added that she developed carpal tunnel syndrome in service while performing her duties as an inventory specialist.  She indicated that she worked with computers and wrote a great deal, which eventually caused numbness in her whole arm and hand.  She admitted to wearing a brace and cast on her arm during pregnancy because of the carpel tunnel in her wrist.  She said that, since her discharge from service, she has endured tingling and numbness in her hands, along with some grip issues and loss of strength.  She therefore believes service connection is warranted for perforation of her right eardrum and carpal tunnel syndrome of her right upper extremity.  

The Veteran's STRs reflect complaints and treatment for ear problems or issues.  In February 1991, she visited sick call with complaints of left ear pain for two days.  It was noted that she had a history of sinusitis and minimal hearing loss.  After physical examination testing, she was diagnosed with left otitis media (so what amounted to a simple ear infection) and medication was prescribed.  She was also referred for an ear, nose, and throat (ENT) consultation.  In November 1993 she returned to sick call again complaining of an earache.  This time she reported massive throbbing in her right ear for one month.  After examination testing, she was assessed with right otitis media and right eustachian tube dysfunction (ETD).  Medication again was prescribed.  There were no complaints of carpal tunnel syndrome in the right upper extremity during her military service.  Upon discharge from service, clinical evaluation testing of her ears and upper extremities was normal, as reflected on the April 1995 report of medical examination at separation.  However, the April 1995 separation examination contained a notation indicating she was separating from service prior to a physical separation examination.  See the April 1995 report of medical examination.  Her military service ended in June 1995.

Post-service VA treatment records reflect no complaints, treatment, or diagnoses of perforation of the right eardrum and carpal tunnel syndrome of the right upper extremity.  

In December 2010, the Veteran had a VA compensation examination in response to her claims of entitlement to service connection for perforation of the right eardrum and carpal tunnel syndrome of the right upper extremity.  She reported sustaining a tympanic membrane perforation of the right ear during her military service in 1995, but denied having any surgery to correct the perforation.  Upon physical examination testing, the examiner noted that both tympanic membranes were normal, intact, and mobile.  There was no tympanosclerosis or suggestion of fullness.  Neurological testing of the right upper extremities showed normal sensory symmetrical sensation, normal motor symmetrical strength and tone, and normal symmetrical deep tendon reflexes (DTRs).  Both upper extremities were nontender with range of motion and strength of all joints being normal.  No diagnoses were made for the Veteran's claimed perforation of the right eardrum and carpal tunnel syndrome of the right upper extremity.  

In the absence of underlying disabilities for the claimed perforation of the right eardrum and carpal tunnel syndrome of the right upper extremity, service connection cannot be established.  See Shedden, 381 F.3d at 1166-67 (holding, in relevant part, that service connection requires the existence of a current disability); see also Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (upholding VA's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (holding that "Congress specifically limit[ed] entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability," and that "[i]n the absence of proof of present disability there can be no valid claim") (citation omitted); but see also McClain v. Nicholson, 21 Vet. App. 319 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).  

To reiterate, Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in actual disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  A current disability means a disability shown by competent and credible evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).  

In McClain, the Court held that a service-connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved.  More recently, in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court further clarified that the Board must address diagnoses generated prior to the filing of a claim in determining whether a current disability existed during the pendency of the claim.  Determination that a diagnosis is sufficiently proximate to the filing of a claim so as to constitute evidence of a "current diagnosis" is a factual finding to be made by the Board in the first instance.  Id. at 294, n.3.

Here, though, there is no such suggestion or indication as concerning either claim.  The December 2010 VA compensation examiner disputed the notion the Veteran has perforation of the right eardrum in the way of present-day consequent disability and carpal tunnel syndrome of her right upper extremity.  Accordingly, and unless and until there is equally probative evidence suggesting otherwise, the Board finds that the preponderance of the evidence is against these claims, so the 
benefit-of-the-doubt doctrine does not apply and these claims must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Residuals of a Cervical Strain

The Veteran contends that service connection is warranted for her residuals of a cervical strain.  At the June 2014 Board hearing, the Veteran testified that she was involved in a motor vehicular accident (MVA) while in service.  She explained that she was driving on base when she was sideswiped by another vehicle.  Her car hit an embankment, which resulted in her having a bumped knee and whiplash.  Since the accident, she admitted to having pain in her neck.  See the June 2014 Board hearing transcript.  She therefore asserts she has chronic (permanent) residuals of a cervical strain owing to her military service.  

The STRs mention the Veteran visiting sick call in September 1992, three days after being involved in the MVA alleged.  She reported pain on the left side of her spine and near the left shoulder blade.  The pain was described as intermittent with a pinch localized to one area.  She admitted that her neck was initially stiff, but did not hurt at the sick call visit.  Physical examination of the neck showed some tenderness at the C6-C7 region, and x-rays reflected no signs of fracture or subluxation.  She was diagnosed with a musculoskeletal (MS) strain.  There were no complaints or treatment for her neck thereafter.  Upon discharge from service, clinical evaluation of her spine and upper extremities was normal, as noted on the April 1995 report of medical examination at separation.  Again, though, the reviewer of the examination noted that the Veteran separated from service before the physical portion of the examination was accomplished.  

Post-service treatment records reflect no complaints or treatment for residuals of a cervical strain; however, the report of a December 2010 VA examination list a diagnosis of cervical strain.  

The evidence in the Veteran's claims file satisfies the first two elements of this claim for service connection for residuals of a cervical strain, namely, a current disability and relevant in-service event, but not also the third element, i.e., the additionally-required nexus (link) between the two.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").

As stated, the Veteran was afforded a VA examination in December 2010 to determine the etiology of her claimed residuals of a neck strain.  She reported that with twisting and lifting in service, she had developed neck pain.  She admitted to being treated for neck pain during her service with cold packs and being placed on a lifting profile.  Since her discharge from service, she informed the examiner that she has daily pain in the lateral aspect of her neck, along with spasms, stiffness, and decreased range of motion.  

After physical examination testing and review of the claims file, the VA examiner diagnosed cervical strain.  But as concerning etiology, the examiner opined that the cervical strain was not caused by or the result of activities during the Veteran's military service.  The examiner explained that, while the Veteran had complained of neck pain during her military service, it was not ongoing.  Rather, her cervical strain is due to her development of increased scoliotic curve with asymmetry of the shoulders and muscle spasms of the left trapezius region.  The examiner concluded that this development is related to anatomic abnormalities associated with the Veteran's pre-existing scoliosis and not caused by or the result of her activities during service.  

The Veteran has not submitted any medical nexus opinion refuting the December 2010 VA examiner's unfavorable opinion.  The Veteran's assertions consequently are the only evidence of record relating a current cervical strain to her documented neck problems in service.  She is competent to report that she began having neck problems at a certain time during her service, since this is capable of lay observation.  But because she has no special training or expertise in medicine, including as concerning the specific subject matter in question, she is not competent to diagnose the pain and muscle spasms in her neck she had during her service as necessarily a cervical strain or, as importantly, to in turn causally relate such condition to her service, including to the recognized neck problems she had in service.  See Kahana v. Shinseki, 24 Vet. App. 428, 434 (2011) (holding that the Board erred in categorically rejecting lay evidence without analyzing and weighing it); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence); Barr v. Nicholson, 21 Vet. App. 303 (2007) (layperson is competent to report disease with unique and readily identifiable features such as varicose veins); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  

Inasmuch as there is no competent and credible evidence relating the Veteran's residuals of a cervical strain since the filing of this claim to her service, the Board concludes that her current disorder was not incurred in or aggravated by her service.  

The evidence in this case is not in relative equipoise; instead, the preponderance of the evidence is unfavorable, so the benefit-of-the-doubt rule is inapplicable, and this claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Scoliosis with Degenerative Disc Disease of the Lumbar Spine

The Veteran contends that service connection is warranted for her lumbar spine disability.  At the June 2014 Board hearing, the Veteran testified that she started having problems with her back during her military service after she was involved in a MVA.  She further added that all the tugging and pulling she did from her lower back in service caused her current back problems.  See the Board hearing transcript.  The Veteran asserts that her current lumbar spine disability is attributable to her military service.  

Upon entry into service, the Veteran denied having any recurrent back pain on her August 1986 report of medical history at entrance.  However, clinical evaluation of the Veteran's spine was noted as being abnormal.  The examining physician indicated that the Veteran's spine exhibited dextroscoliosis to 17 degrees, but she was deemed qualified for service.  See the August 1986 report of medical examination at entrance.  X-ray testing of the spine conducted in January 1987 reflected moderate scoliosis of the thoracolumbar spine.  The curve was reported as being convex to the right.  A second x-ray was performed in June 1991.  Lumbosacral spine results showed loss of curvature but no fracture or displacement, intervertebral spaces were well-maintained, and the presence of slight scoliosis convexed to the left.  Dorsal spine results revealed scoliosis convexed to the left in the upper portion and a reverse scoliosis convexed to the right in the lower portion of the dorsal spine.  Intervertebral spaces were also well-maintained with pedicles intact.  The overall impression was sigmoid scoliosis of the dorsal spine.  In September 1992, the Veteran visited sick call after being involved in a MVA three days prior.  She complained of pain on the left side of her spine near the shoulder blade.  Upon examination of the spine, the physician noted full range of motion with tenderness on the left side, but no swelling or ecchymosis.  She was diagnosed with a musculoskeletal strain.  The Veteran returned to sick call in October 1992 with continuing complaints of low back pain for months.  Examination testing was positive for a trigger point of the left paraspinal adjacent to the scapula and positive for tenderness over the lower lumbosacral spine at S1/L5.  She was diagnosed with musculoskeletal pain.  Complaints of back pain continued in August 1994.  According to the August 1994 sick call report, the Veteran complained of back pain for the past week.  Her history of scoliosis was also noted.  Examination of her spine showed a thoracic curve to the right with tight paracervical neck muscles and thoracolumbar muscle tightness and tenderness.  There was no bone pain, and x-ray testing demonstrated 15 degrees of dextroscoliosis of the thoracic spine.  She was assessed with scoliosis, back pain, and neck pain.  Upon discharge from service, clinical evaluation of the Veteran's spine was normal.  However, a reviewer of the report indicated that the Veteran separated from service before physicians could complete the physical examination.  See the April 1995 report of medical history.  

After discharge from service, the Veteran underwent a VA examination in December 2010.  She reported being diagnosed with scoliosis when she was fourteen years old and was accepted for military service with a curve.  She admitted to not having any problems with her scoliosis upon entrance, but developed back pain and an increased curve in her back during her military service.  Since her discharge from service, the Veteran reported daily low back pain, ranging from moderate to moderately severe in intensity, along with severe shooting pain.  She also stated that she endures muscle spasms into the left trapezius region, intermittent shooting pain into the right leg one to two times a day, and no weakness.  


Physical examination of the lumbar spine revealed vertebral tenderness to palpation at L5-S1 and paraspinous muscle tenderness to palpation in the left trapezius region.  There were no signs of erythema, spasms, atrophy, guarding, or scars.  There was definite limitation of motion during range of motion testing and objective evidence of pain or painful motion.  X-ray testing revealed degenerative changes at L4-L5 and L5-S1 disc space and the presence of thoracic scoliosis.  The examiner diagnosed the Veteran with scoliosis with degenerative disc disease of the lumbar spine.  Based on review of the claims file and results from the physical examination, the examiner concluded that the Veteran's scoliosis with degenerative disc disease of the lumbar spine is not caused by or the result of her activities during military service.  The examiner explained that the Veteran's scoliosis existed prior to service and is a condition that worsens with time.  While the Veteran demonstrated back pain during service and increasing scoliotic curve following service, the examiner stated that there is no evidence that her service caused chronic aggravation of her underlying scoliosis.  Rather, the examiner stated that the back pain, along with increasing scoliotic curving is part of the normal progression of scoliosis.  As for the degenerative disc disease, the examiner indicated that it is a common consequence of scoliosis due to asymmetric and abnormal forces on the lumbar spine due to scoliosis.  

After considering the relevant evidence, the Board finds that the presumption of soundness has been rebutted by the required clear and unmistakable evidence showing that a lumbar spine disability preexisted the Veteran's service and was not chronically worsened by it, so aggravated beyond its natural progression.  This burden to show no aggravation of a preexisting disease or disorder during service is an "onerous" one that lies with the government.  See Cotant v. Principi, 17 Vet. App. 116, 131 (2003); Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence.").  As mentioned, it is an "onerous" evidentiary standard, requiring that the pre-existence of a condition and the non-aggravation result be "undebatable."  Cotant, 17 Vet. App. at 131, citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).  It is a "very demanding" clear-and-unmistakable-evidence standard.  See MacMinagil v. Shinseki, No. 09-1536, 2011 WL 1534512 (Vet. App. April 25, 2011), citing Cotant at 131.

The Board reached this conclusion by reviewing the relevant evidence discussed, which reflects that upon entry, clinical evaluation of the Veteran's spine was abnormal.  The examining physician noted dextroscoliosis to 17 degrees on the August 1986 report of medical examination.  More importantly, the Board also bases its opinion on the VA examiner's findings in December 2010 that the lumbar spine disability both preexisted service and was not aggravated thereby, and that any worsening of the lumbar spine disability was by the natural progression of the disorder, so not above and beyond it.  The Board finds the December 2010 opinion highly probative because it was based on a review of the pertinent evidence in its entirety and because the examiner provided the necessary explanatory rationale for her conclusions - indeed, citing to specific evidence in the file.  
See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (holding that factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).  

Because the alleged lumbar spine preexisted the Veteran's period of service, service connection for the claimed disability can only be granted on the basis of aggravation.  38 C.F.R. § 3.306.  And because the December 2010 examiner found that any worsening of the claimed disability was due to its natural progression, service connection for this disability on the basis of aggravation is precluded.  Id.  To reiterate, mere temporary or intermittent flare-ups of a pre-existing injury or disease during service are insufficient to be considered "aggravation in service," unless the underlying condition, itself, as contrasted with mere symptoms, has worsened.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); and Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Moreover, in Verdon v. Brown, 8 Vet. App. 529 (1996), the Court held that the presumption of aggravation does not attach even where the pre-existing disability has been medically or surgically treated during service and the usual effects of treatment have ameliorated disability so that it is no more disabling than it was at entry into service.

The Board is mindful of the Veteran's assertions regarding the origins of her present-day lumbar spine disability.  However, since the condition at issue is medically complex, rather than simple, there has to be medical evidence supporting this notion of aggravation of the pre-existing disability.  See, e.g., Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (noting that, unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  

The preponderance of the evidence is against this claim of entitlement to service connection for this scoliosis with degenerative disc disease of the lumbar spine, so the benefit-of-the doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (2014).  Thus, this claim must be denied.  



ORDER

The appeal of the claim of entitlement to service connection for bilateral hearing loss is dismissed since withdrawn.  

The claim of entitlement to service connection for perforation of the right eardrum (tympanic membrane) is denied.  

The claim of entitlement to service connection for carpal tunnel syndrome of the right upper extremity is denied.  

The claim of entitlement to service connection for residuals of a cervical strain is denied.  

The claim of entitlement to service connection for scoliosis with degenerative disc disease of the lumbar spine is denied.  


REMAND

As concerning the remaining claim for a compensable rating for the service-connected HSV-1, the Veteran testified during her June 2014 Board hearing that she has a monthly flare-up of the infection occurring on approximately half of her forehead.  She further added that the flare-ups have led to scarring on her forehead.  She admitted to using cortisone, a "treatment ointment[,]" and receiving treatment for the service-connected disability.  See the June 2014 Board hearing transcript.  

Review of the claims file reveals that the most recent VA examination was in May 2012, so nearly 3 years ago.  According to that last examination report, the examiner noted the presence of recurrent flares of the HSV-1 infection on the Veteran's forehead.  The examiner indicated the Veteran normally has a skin lesion approximately every three weeks or more that start out as a red macular area and progresses to a fluid-filled vesicle.  The fluid-filled vesicle normally scabs over in about a week.  The Veteran admitted to not being treated with oral or topical medications within the past 12 months for her service-connected disability, and the examiner indicated this service-connected disability did not cause scarring or disfigurement.  

But based on the Veteran's more recent June 2014 hearing testimony, her service-connected disability now results in scarring and requires the use of topical medication, which apparently was not the case when last examined in May 2012.  This more recent evidence thus tends to suggest a worsening of this service-connected disability; therefore, she needs to be reexamined to reassess its severity.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

And as the Veteran also admitted to receiving treatment for her service-connected disability, including since that last VA compensation examination, these additional records need to be obtained and considered.  

Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for her service-connected HSV-1.  After acquiring this information and obtaining any necessary authorization, obtain and associate all outstanding pertinent records with the claims file.

A specific request must be made for records from the Minneapolis VA Health Care System in Minneapolis, Minnesota, dated since October 2010.  

The amount of effort needed to be expended on obtaining all identified records depends on who has custody of them.  If they are not in the custody of a Federal department or agency, then the attempts to obtain them are governed by 38 C.F.R. § 3.159(c)(1), whereas subpart (c)(2) controls if they are.  So make as many attempts to obtain identified records as this VA regulation requires.  Also appropriately notify the Veteran if unable to obtain identified records.  38 C.F.R. § 3.159(e)(1).  

2.  Upon receipt of all additional records, schedule a VA compensation examination to reassess the severity of the service-connected HSV-1.  The claims folder and a copy of this remand are to be made available to and reviewed by the examiner in connection with the examination.  All appropriate diagnostic testing and evaluation needed to make this determination should be performed, and all clinical findings reported in detail.  Unretouched, color photographs of the area of skin affected should be included with the examination report. 


Please identify the current symptoms and severity of this skin disorder, including especially the following: 

(a).  Whether the Veteran has any scarring present; if so, please discuss whether the scars are unstable or painful and approximate the area of any scar in square inches, if possible. 

(b).  Identify the percentage of the entire body or exposed areas affected. 

(c).  Note whether topical therapy is required, intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required, and if so, are such required for less than six weeks, six weeks or more, near constant or constantly within the past 12 month period. 

(d).  Identify whether symptoms have increased or stayed the same since the last VA examination in May 2012.

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.  

3.  Then readjudicate this remaining claim for a compensable rating for the service-connected HSV-1, in light of this and all other additional evidence.  If this claim is not granted to the Veteran's satisfaction, send her and her representative a supplemental SOC (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of this claim.  

She has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


